department of the treasury internal_revenue_service washington d c date gl-607849-99 number cc el gl b1 release date uilc memorandum for virginia-west virginia district_counsel from alan c levine chief branch general litigation subject last chance letters this responds to your memorandum dated date this document is not to be cited as precedent issues whether sending a last chance letter for a collection summons directly to a represented taxpayer summoned party violates the prohibition on direct contact in sec_6304 whether sending a last chance letter with respect to any summons collection examination or criminal to a represented summoned party is an ethical violation of the model rules of professional conduct rule and various state bar rules of ethics whether sending a last chance letter to a non-taxpayer summoned party with respect to a non-criminal summons would be a third party contact under sec_7602 whether a tdi summons seeking information to complete a return issued by a revenue_officer would be considered in connection with the collection of any unpaid tax for purposes of sec_6304 conclusions if the represented party has executed an unmodified power_of_attorney form form that party has consented to direct written communications accordingly there is no sec_6304 violation although there would be no sec_6304 violation sending a last chance letter to a party represented by an attorney may be an unethical ex_parte contact such contacts should therefore be avoided by chief_counsel attorneys gl-607849-99 -2- if none of the three exceptions of sec_7602 a - c apply then the service’s procedure for sending a last chance letter to a summoned third party is subject_to the provisions of sec_7602 before sending a last chance letter the service should ensure that the taxpayer has received reasonable notice also the service should record the contact on a form a summons served to determine whether a tax_liability exists ie before an assessment is recorded is not an action taken in connection with the collection of any unpaid tax facts in an earlier memorandum drafted by your office you concluded that written communications may be sent by the internal_revenue_service the service to taxpayers with authorized representatives where such taxpayers and representatives have executed a power_of_attorney form form despite the restrictions upon communications found in sec_6304 discussed further below specifically you concluded that the execution of the form_2848 constitutes the taxpayer’s consent to such direct communications you further recommended however that the form_2848 be modified to clarify that the taxpayer is consenting to receive collection communications in particular the form_2848 does not presently provide the taxpayer with an option to elect not to receive such correspondence these concerns will be more fully addressed below in the present memorandum you raise several related questions that have arisen in your district pertaining to last chance letters which are letters sent to summoned parties by district_counsel offices prior to seeking judicial enforcement of the summonses first you wish to clarify that sending a last chance letter to a represented taxpayer who has executed a form_2848 would not be a sec_6304 violation second you conclude that sending a last chance letter with respect to any summons collection examination or criminal to any summoned party represented by an attorney may be an ethical violation under model rules of professional conduct rule and various state bar rules of ethics third you believe that sending a last chance letter to a non-taxpayer summoned party with respect to a non-criminal summons would be a third party contact under sec_7602 in light of these conclusions you have revised your last chance letter procedures since you believe that it is standard practice in most district_counsel offices to send last chance letters directly to summoned parties without consideration of the aforementioned issues you also request that we review your new procedures and determine whether they are necessary under sec_6304 and sec_7602 and model rule your revised procedures provide that the district should inform district_counsel whether the summoned party is represented-ie the power_of_attorney form form_2848 is gl-607849-99 -3- filed with the service--in any case referred to district_counsel for a last chance letter the nature of the representation should be indicated attorney v other recognized representative the last chance letter will then be sent to the representative rather than to the summoned party when the service is aware of such representation third party contact procedures should be followed where the last chance letter is sent to a non-taxpayer third party the required notification must be given before such contact contacts should be tracked by completing form and forwarding it to the third party notice coordinator finally you raise the additional issue of whether a tdi summons issued by a revenue_officer seeking information from which to complete a return would be considered in connection with the collection of any unpaid tax for purposes of sec_6304 we have coordinated your advice request with the office of assistant chief_counsel general legal services as that office has jurisdiction over the ethical questions raised in your second issue law and analysis sec_6304 we concur with the position taken in the earlier memorandum from your office where a taxpayer and his or her representative have executed a power_of_attorney form form_2848 sending a last chance letter for a collection summons or any other written collection communications to that taxpayer does not violate sec_6304 sec_6304 fair tax collection practices was added to the internal_revenue_code the code pursuant to section of the internal_revenue_service restructuring and reform act of rra sec_6304 makes certain provisions of the fair debt collection practices act fdcpa applicable to the service placing restrictions on certain communications with taxpayers and prohibiting abuse and harassment of taxpayers and third parties in particular sec_6304 provides in relevant part that without prior consent of the taxpayer the secretary may not communicate with the taxpayer in connection with the collection of any unpaid tax if the secretary knows such person is represented by any person authorized to practice_before_the_irs unless such person fails to respond within a reasonable period of time or unless such person consents to direct communication with the taxpayer emphasis added the counterpart section in the fdcpa u s c 1692c a contains comparable language the fdcpa defines communication as the conveying of information regarding a debt directly or indirectly to any person through any medium u s c 1692a the stated purpose of the fdcpa is to eliminate abusive debt collection practices by debt collectors u s c e thus sec_6304 places restrictions upon communications written or oral with a represented taxpayer with respect to the collection of any unpaid tax unless among gl-607849-99 -4- other reasons that taxpayer has consented to such communications the legislative_history in rra is silent as to the meaning of this specific provision and as to what constitutes the prior consent of the taxpayer we agree with the position taken in the earlier memorandum from your office that the execution of a power_of_attorney form form_2848 constitutes prior consent of the taxpayer to direct receipt of written communications including last chance letters for a collection summons by executing such form the taxpayer’s representative is also consenting to such direct contact in relevant portion form_2848 line states original notices and other communications will be sent to you and a copy to the first representative listed on line unless you check one or more of the boxes below the form then provides the following options a original to poa and copy to taxpayer b more than one representative to be sent copies and c no copies to representative thus under each option the taxpayer receives either the original or a copy of all written communications from the service by completing the form_2848 and line without alteration we think that the taxpayer and representative are clearly authorizing receipt by the taxpayer of written communications including written communications in connection with the collection of an unpaid tax your office additionally suggested the possibility of revising the present form_2848 to further clarify the taxpayer’s informed consent in particular the form_2848 does not provide the taxpayer with the option to not receive any written collection correspondence whether originals or copies in other words you suggest that it would provide further support for the position that the execution of form_2848 and line constitutes a taxpayer’s consent to receive direct written collection communications from the service if the taxpayer is provided with the full range of options including the option to elect to not be provided with any such communications while we agree that such a modification could be made to emphasize that the taxpayer is making an informed consent to receive written correspondence pertaining to the collection of his or her unpaid tax_liability we think that such a modification is unnecessary at this time from a practice standpoint we would have concerns about taxpayers being deprived of any opportunity to exercise control_over their representatives the potential harm which could arise where taxpayer representatives fail to respond or take appropriate action in response to service collection matters and making taxpayer use of the form_2848 more complex in other words while providing the taxpayer with the option to refuse receipt of certain written correspondence would allow the service to avoid even the appearance of a sec_6304 violation we are not aware of any circumstances under which it would be ultimately beneficial to a taxpayer to exercise such an option to the contrary the exercise of such an option may be detrimental to a taxpayer gl-607849-99 -5- in addition we do not consider the issuance of these types of written correspondence or notices to a taxpayer to be the type of action sec_6304 was intended to restrict as previously discussed the stated purpose of the fdcpa is to eliminate abusive debt collection practices it is not an abusive practice to ensure that a taxpayer is kept aware of the imminent possibility with respect to the last chance letter of judicial enforcement of a summons we think that the purpose of sec_6304 was to prevent bypassing a taxpayer’s representative for the purpose of harassing or abusing the taxpayer with respect to collection of the tax_liability in cases addressing the application of the fdcpa counterpart of sec_6304 sec_15 u s c 1692c a some courts have read the underlying purpose of the fdcpa as a threshold for determining whether there has been a violation of that provision for example in 738_fsupp_334 d s d the court considered a letter sent to the plaintiff threatening suit after the debt collection company was aware she was represented by an attorney the court noted that there was a technical fdcpa violation but that u nder the facts however such violation is characterized as de minimus it is not the type of conduct which the intent and purpose of the act proscribes id pincite in 631_fsupp_1410 d kan the alleged fdcpa violation was a telephone inquiry by a debt company as to whether the plaintiffs had filed bankruptcy after learning that the plaintiffs were represented by an attorney the court noted that while it would have been better practice to hang up and call the attorney the one additional communication was not the type of communication prohibited by the fdcpa although there are no cases on point it seems c a was designed to prevent repeated phone calls and letters directly to the debtor after the debt collector knows that person to be represented by an attorney id pincite but see langley v scanlon et al u s dist lexis d del court rejected threshold argument and disagreed that statute required more than a single innocuous written communication for a violation we do not consider the issuance of written correspondence to a represented taxpayer ensuring that the taxpayer is kept appraised of potential collection actions to be an abusive debt collection practice even if this were the type of action restricted by sec_6304 we think that the execution of a power_of_attorney form form_2848 constitutes the clear written consent of the taxpayer and representative to receive such correspondence accordingly the issuance of a last chance letter or other written collection correspondence to a taxpayer would not be a violation of the sec_6304 restrictions on direct communication a proposed revision of the form_2848 which contains no revisions pertaining to sec_6304 has been recently circulated and is now in the final review stages as previously discussed we think it is unnecessary pincite we further note that the argument that this is not the type of action contemplated by sec_6304 allows sec_6304 to be read consistently with other code provisions which require written collection notices be given to the taxpayer -ie sec_6320 sec_6330 and sec_6331 gl-607849-99 -6- this time to modify the form_2848 with respect to sec_6304 we do not foreclose the possibility that some modification may be reconsidered at a later date however if such a modification were to be made the revised instructions and or publications should contain information which would fully inform taxpayers of the possible consequences of having collection notices and communications sent only to their representatives ex_parte contacts the second issue raised by your office is whether sending a last chance letter with respect to any summons collection examination or criminal to a represented summoned party is an ethical violation of the model rules of professional conduct rule and various state bar rules of ethics as previously discussed last chance letters are sent by district_counsel offices prior to seeking judicial enforcement of summonses as further discussed below although such action would not be a sec_6304 violation sending a last chance letter to a represented party may be an unethical ex_parte contact which should be avoided by chief_counsel attorneys office_of_chief_counsel attorneys are subject_to the professional codes of the bars in which they are admitted to practice as well as to the american bar association model rules of professional conduct ccdm a many states and federal courts have adopted the model rules of conduct aba bna lawyers’ manual on professional conduct - tannahill v united_states cl_ct american bar association model rule communication with person represented by counsel provides that i n representing a client a lawyer shall not communicate about the subject of the representation with a person the lawyer knows to be represented by another lawyer in the matter unless the lawyer has the consent of the other lawyer or is authorized by law to do so comment to model rule provides that it applies to communications with any person whether or not a party to a formal adjudicative proceeding contract or negotiation who is represented by counsel concerning the matter to which the communication relates comment accompanying the model rule states that parties to a matter may communicate directly with each other and a lawyer having independent justification or legal authorization for communicating with a represented person is permitted to do so communications authorized by law include for example the right of a party to a controversy with a government agency to speak with government officials about the matter id comment provides that c ommunications authorized by law also include constitutionally permissible investigative activities of lawyers representing governmental entities directly or through investigative agents prior to the commencement of criminal or civil enforcement proceedings when there is applicable judicial precedent that either has found the activity permissible under this rule or has found this rule inapplicable while model rule expressly applies to contacts by attorneys model rule prohibits lawyers from using nonlawyers to circumvent the model rules gl-607849-99 -7- as noted above there is an exclusion from model rule 2's direct contact prohibition where there is independent justification or legal authorization for the act-where the act is a communication authorized by law thus it could be argued that since the service is authorized by sec_7602 to issue summonses in tax matters and enforcement in court proceedings is authorized by sec_7604 a last chance letter is not subject_to model rule because there is independent justification or legal authorization however such an argument would be weak since these statutory provisions do not expressly authorize government attorneys to handle such matters while in a lengthy opinion on model rule formal opinion date the american bar association stated that government rules promulgated as regulations could constitute communications authorized by law we have been unable to find any regulations or other service or chief_counsel rules or procedures on last chance letters attempts by the department of justice to allow ex_parte contacts by its attorneys with represented persons have been unsuccessful courts have uniformly held that the regulations issued by the department of justice pincite c f_r part and their predecessor the so-called thornburgh memorandum issued on date did not supersede traditional court imposed bar rules such as model rule 765_fsupp_1433 nd cal vacated 989_f2d_1032 9th cir amended and superseded 4_f3d_1455 9th cir united_states v talao no cr-97-0217- vrw n dist cal date 132_f3d_1252 8th cir department of justice regulations did not make contacts authorized by law eventually these efforts by the department resulted in the enactment of u s c sec_530b by congress essentially it makes department of justice attorneys including non-justice attorneys serving as special assistant united_states attorneys sausas subject_to state laws and rules and local federal court rules governing attorneys in each state where such attorney engages in that attorney’s duties to the same extent and in the same manner as other attorneys in that state id ccdm notice n date while these regulations only apply to department of justice attorneys the legislation is indicative of congress’s view that government attorneys should be subject_to the conduct rules of courts and state bars-particularly with respect to communications with represented persons in view of the office_of_chief_counsel policy that its attorneys will adhere to the model rules the court decisions prohibiting ex_parte contacts by government attorneys with represented persons in violation of court rules such as model rule and the recent legislation requiring government attorneys to adhere to the rules of courts and state bars such contacts should be avoided by chief_counsel attorneys aba formal opinion citing 441_us_281 states that agency rules only qualify as law for purposes of model rule if issued as a regulation in accordance with the procedural requirements imposed by congress and are also rooted in a congressional grant of authority cid cid gl-607849-99 -8- in addition to the model code you also requested our views on whether sending last chance letters to a summoned party represented by an attorney would violate various state bar rules because of the large number of states it is impractical for this office to examine all jurisdictions however since most state codes are based on either the model rules or its predecessor the aba model code of professional responsibility which contained a provision dr a substantially identical to model rule most states would likely view direct contacts with represented parties to be improper accordingly we agree with your proposed procedures providing that the last chance letter be sent directly to the representative rather than to a represented taxpayer to avoid an unethical ex_parte contact third party contacts the next issue raised by your office is the applicability of the third party contact requirements to last chance letters in general sec_7602 requires the service to give reasonable advance notice to a taxpayer before contacting third parties about the determination or collection of that taxpayer’s liability procedurally this is usually accomplished by sending a form letter to the taxpayer sec_7602 additionally requires the service to maintain records of such contacts and provide them to the taxpayers periodically or upon request this is usually done by recording the contacts on forms and forwarding them to the third-party coordinator the advance notice requirement applies when the following elements are present first a service officer_or_employee initiates a contact second the contact is with a person other than the taxpayer third the service officer_or_employee identifies himself or herself fourth the service officer_or_employee identifies the taxpayer fifth the contact is made with respect to the determination or collection of the taxpayer’s liability sixth none of three exceptions of sec_7602 a - c apply the three exceptions include third-party_contacts authorized by the taxpayer instances in which notice of a third-party contact would jeopardize tax collection or might involve reprisal against any person or third-party_contacts with respect to any pending criminal investigation when analyzed for the presence of the five elements the scenario described in your memorandum involving last chance letters sent to summoned parties clearly constitutes a third-party contact to which the advance notice and recordkeeping requirements of sec_7602 apply a last chance letter sent to a summoned third party is a contact initiated by the service with a person other than the taxpayer in which the service’s officer_or_employee identifies himself and identifies the taxpayer and the contact is made with respect to the determination or collection of the taxpayer’s liability also in the fact pattern described in your memorandum none of the three exceptions under sec_7602 apply the inquiry was specifically limited to summonses not connected with a criminal investigation and there are no indications that collection may be jeopardized that any person may suffer reprisal or that the gl-607849-99 -9- taxpayer authorized the contact accordingly we conclude that the advance notice and recordkeeping requirements of sec_7602 do not apply having reached these conclusions we advise the following if neither a form letter nor a copy of the summons has been sent to the taxpayer then the service should send form letter to the taxpayer prior to sending a last chance letter to a summoned third party of course a previously sent form letter will meet the reasonable advance notice requirement a copy of the summons sent to the taxpayer pursuant to sec_7609 may also satisfy the notice requirement of sec_7602 however the service’s procedure requires the form letter to be sent and that is clearly the preferred approach also the service should record the contact on form and forward that form to the third-party coordinator this process insures that the contact will be included in the periodic record of such contacts provided to the taxpayer as required by sec_7602 while the service may have complied with the recordkeeping requirement of sec_7602 by sending the taxpayer a notice of the summons which inherently constitutes a record of the contact the better practice is also to record such contacts on a form accordingly we also concur with your office’s proposed procedures requiring that third party contact requirements be followed with respect to last chance letters sent to non- taxpayer summoned parties tdi summonses finally you have asked if a summons issued as a part of a tax delinquency investigation tdi summons is considered an act of collection within the meaning of sec_6304 which as previously discussed places restrictions on the circumstances in which the service may communicate with a taxpayer in connection with the collection of any unpaid tax in concluding that it is not we analogized to case law interpreting a similar provision in sec_7433 specifically sec_7433 provides a cause of action to taxpayers for damages if inter alia the service recklessly intentionally or negligently violates the code or the regulations in connection with any collection of federal tax this phrase is interpreted to encompass actions taken after the determination of a tax_liability is completed see 66_f3d_220 9th cir cert_denied 517_us_1103 the service’s alleged erroneous jeopardy_assessment could not be the basis of a sec_7433 damages action because the act of assessing or determining a tax is not an act of collection based on thi sec_3 although the copy of the summons sent to the taxpayer pursuant to sec_7609 might satisfy the reasonable advance notification requirement of sec_7602 for future contacts with the summoned party it would not satisfy that requirement for contacts made with other third parties gl-607849-99 -10- reasoning we conclude that a summons issued to investigate a potential but unassessed liability is not an act of collection for purposes of sec_6304 if you have any further questions please call
